Case 3:14-cv-00852-REP-AWA-BMK Document 337 Filed 01/04/19 Page 1 of 30 PageID#
                                   10908


                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF VIRGINIA
                              RICHMOND DIVISION



   Golden Bethune-Hill, et al.,
                                              Civil Action No. 3:14-cv-00852-REP-
                Plaintiffs,                   AWA-BMK

         v.

   Virginia State Board of Elections, et
   al.,
                Defendants.


               Defendant-Intervenors’ Supplemental Objections to
                   Special Master’s Proposed Remedial Plans




                                           Katherine L. McKnight (VSB No. 81482)
                                           Richard B. Raile (VSB No. 84340)
                                           E. Mark Braden (pro hac vice)
                                           BAKER & HOSTETLER LLP
                                           1050 Connecticut Ave NW, Suite 1100
                                           Washington, DC 20036
                                           Tel: (202) 861-1500
                                           Fax: (202) 861-1783
                                           kmcknight@bakerlaw.com
                                           rraile@bakerlaw.com
                                           mbraden@bakerlaw.com

                                           Attorneys for the Virginia House of Delegates
                                           and Virginia House of Delegates Speaker M.
                                           Kirkland Cox
Case 3:14-cv-00852-REP-AWA-BMK Document 337 Filed 01/04/19 Page 2 of 30 PageID#
                                   10909


                                                    Table of Contents

  Defendant-Intervenors’ Supplemental Objections to Special
       Master’s Proposed Remedial Plans ............................................................... 1

  Preliminary Objection to Remedial Proceedings ..................................................... 1

  Summary of Objections............................................................................................. 1

  Objections .................................................................................................................. 4

            I.        Racial Motive ....................................................................................... 4

                      A.        Racial Predominance ................................................................ 4

                      B.        Vote Dilution ........................................................................... 17

            II.       Racial Narrow Tailoring ................................................................... 20

            III.      Remedying the Violation ................................................................... 23

            IV.       Gratuitous Imposition of Redistricting Criteria Not
                      Used by the Legislature .................................................................... 24

  Conclusion ............................................................................................................... 26
Case 3:14-cv-00852-REP-AWA-BMK Document 337 Filed 01/04/19 Page 3 of 30 PageID#
                                   10910


                Defendant-Intervenors’ Supplemental Objections to
                    Special Master’s Proposed Remedial Plans
        Pursuant to this Court’s order of December 18, 2018, ECF No. 330, allowing

  the parties to file supplemental responses to the Report of the Special Master and

  its addendum, Defendant-Intervenors respectfully submit these supplemental

  objections to the proposed plans the Special Master submitted to the Court.

                  Preliminary Objection to Remedial Proceedings
         The Supreme Court has now taken this case for plenary review, which will

  involve district-by-district scrutiny of each of the 11 districts subject to this Court’s

  injunction and de novo review of its predominance and narrow-tailoring legal tests.

  There is no reason to proceed with further remedial proceedings because a map

  issued at this time will likely be of no use. If the Supreme Court reverses on even

  one district, a remedial map issued at this time would need to be redone after the

  Supreme Court’s order. Moreover, Defendant-Intervenors object to issuance of a

  map this late in the decade, with outdated census data for the purpose of only

  impacting one election.

                                 Summary of Objections
         The Special Master’s proposals bring this case full circle, adding a strong

  dose of irony, if nothing else, to this long-running piece of litigation.

        When the General Assembly was accused of racially predominant intent in

  drawing the House of Delegates’ majority-minority districts, the lead map-drawer

  denied predominance. The Special Master now denies predominance as well. The

  House also contended that race could not have predominated because the plan

                                              1
Case 3:14-cv-00852-REP-AWA-BMK Document 337 Filed 01/04/19 Page 4 of 30 PageID#
                                   10911


  followed traditional districting principles, and the Court’s initial decision sided with

  the House on this factual question. The Special Master now also claims that race

  could not have predominated because he followed his version of traditional criteria

  (which involve a series of bizarre and contorted configurations). Similarly, the

  Special Master brushes aside VTD splits in his proposed plans as mere

  technicalities, too small to reflect racial motive or anything else of import.

  Defendant-Intervenors sympathize: been there, done that.

         The House, in addition, advanced the argument that the 55% BVAP figure

  utilized in 2011 was not a hard-and-fast-rule. It was, in fact, negotiable and yielded

  to other considerations. By the calculation the lead map-drawer used, several

  districts fell below 55% BVAP. The Court’s 2015 opinion disagreed, concluding that

  the lead map-drawer miscalculated BVAP and that all exceeded 55% BVAP.

        Now, four years later, the Special Master also uses a calculation of BVAP by

  which districts in the enacted plan are below 55%. His reports contain multiple

  charts reflecting BVAP in the enacted majority-minority districts—yes, the districts

  invalidated by this Court—as falling below that supposed racial “floor.” See, e.g.,

  ECF No. 323 at 323 at 69 (showing enacted HD69 at 54.78% BVAP and HD71 at

  54.87% BVAP); ECF No. 331 at 28 (showing HD89 at 54.98% BVAP). Thus, a

  Distinguished Professor of Political Science and Jack W. Peltason Endowed Chair of

  Democracy Studies at the University of California, Irvine, ECF No. 323 at 1, who

  was appointed by the Court because of his renowned expertise in redistricting, has

  confirmed that Delegate Jones was right all along. Nevertheless, the Special Master
                                             2
Case 3:14-cv-00852-REP-AWA-BMK Document 337 Filed 01/04/19 Page 5 of 30 PageID#
                                   10912


  persists in criticizing the legislature for employing an “arbitrary 55% BVAP

  threshold,” ECF No. 331 at 10, that his own report shows did not exist. And he

  claims that, e.g., his version of HD89 remedies the violation because it is drawn at

  54.98% when his own chart shows that the enacted HD89 is drawn at precisely the

  same BVAP: 54.98%. ECF No. 331 at 28.

        The Special Master’s proposals amount to nothing but an unnecessary

  attempt to remedy a racial “floor” that was no floor with districts that are no

  improvement under traditional criteria and adhere to a 55% BVAP ceiling that the

  Special Master too apparently fails to meet because he calculated BVAP incorrectly

  (according to the Court). And the Special Master manages to do all this by (on

  average) changing districts not invalidated more than he changes districts that were

  invalidated. The Special Master is, in short, acting as a legislature of one,

  attempting to operate with no meaningful oversight to exercise policy judgment in

  no way tethered to the will of the Virginia’s elected body and to upend its valid

  policy decisions.

        All of this, perhaps, could go down merely as a lesson in why courts should

  exercise “extraordinary caution in adjudicating claims that a State has drawn

  district lines on the basis of race,” Miller v. Johnson, 515 U.S. 900, 916 (1995),

  rather than hasten to discredit the testimony of elected representatives of the people

  who testify to material facts under oath. But the practical impact of the Special

  Master’s proposals extends beyond displacing the legislature’s legitimate

  redistricting role. The proposals so thoroughly dilute the vote of the black
                                             3
Case 3:14-cv-00852-REP-AWA-BMK Document 337 Filed 01/04/19 Page 6 of 30 PageID#
                                   10913


  communities in Virginia as to violate the Fourteenth and Fifteenth Amendments’

  prohibition on intentional vote dilution. The Special Master made the choice that

  minority communities, identified by their racial composition, should be submerged

  in majority-white districts where no one can credibly claim they have the

  opportunity to elect their preferred candidates. Predominance aside, that is

  unconstitutional vote dilution.

        The Court should stop this runaway train now. It should stay its proceedings

  entirely and wait for the Supreme Court to review its injunction. It should consider

  issuing an indicative ruling under Federal Rule of Civil Procedure 62.1 that its

  former finding that the House achieved a 55% BVAP in every challenged district

  was plainly wrong and should be rescinded. And, if the Court chooses to proceed, it

  should adopt HB7002, a race-blind plan that targets the concerns the Court actually

  expressed about the enacted districts. At a minimum, it should order the Special

  Master to start over with new criteria and provide the Court with one plan that

  includes all territory in the Commonwealth and resolves all of the technical

  problems inherent in his multiple partial plan scenarios.

                                       Objections
  I.    Racial Motive
        A.     Racial Predominance
        A closer review of the Special Master’s work reveals that race predominated

  in each module he proposes, if not in each district.




                                             4
Case 3:14-cv-00852-REP-AWA-BMK Document 337 Filed 01/04/19 Page 7 of 30 PageID#
                                   10914


        The Special Master’s assertion in his Second Addendum that he did not use a

  55% BVAP ceiling is not credible. ECF No. 331 at 26. As an initial matter, his

  denial of using a 55% BVAP ceiling is equivocal. He denies only that he “sought to

  come as close as possible to a 55% value, while still remaining below it, i.e., used a

  55% value as a ceiling.” Id. But Defendant-Intervenors do not contend that he

  “sought to come as close as possible to a 55% value”; they contend, based on a close

  review of his line drawing and his first report, that (1) he viewed any district above

  55% BVAP as unacceptable and (2) this goal of drawing all districts below 55%

  BVAP “had a direct and significant impact on the drawing of at least some of” the

  proposed districts’ boundaries. Alabama Legislative Black Caucus v. Alabama, 135

  S. Ct. 1257, 1271 (2015). It is not clear whether the Special Master even denies

  this—or what exactly he does deny. In all events, both of these contentions are born

  out in the available evidence.

        The Special Master’s Assertions. The Special Master does not deny that

  he views any remedial district above 55% BVAP as an unacceptable remedy. That is

  plain from his first report, which goes out of its way to sell each remedial module as

  containing no district “with more than a 55% black voting age population.” See, e.g.,

  ECF No. 323 at 68. He further contended in his initial report that he could not

  recommend any alternative plan—including Plaintiffs’ and the NAACP’s plans—

  because they all proposed districts above 55% BVAP. ECF No. 323 at 121.

  Obviously, he viewed any remedial district exceeding his ceiling as unacceptable

  and recommended choosing one set of districts over others on the basis of race.
                                             5
Case 3:14-cv-00852-REP-AWA-BMK Document 337 Filed 01/04/19 Page 8 of 30 PageID#
                                   10915


        Furthermore, the Special Master’s initial report contends that, “[a]s a matter

  of simple geographic logic,” “reconfiguring the eleven unconstitutional districts in a

  narrowly tailored and non-race preponderant fashion” will “necessarily reduce the

  minority population proportion within these districts.” ECF No. 323 at 13 n.9. He

  repeats that assertion in his supplemental report. ECF No. 331 at 26–27 n.21. But

  that, in fact, is not so as a matter of geographic logic: drawing districts without

  racial predominance could mean drawing higher BVAP districts if neutral

  principles produced that result. As shown below, that is plainly the “simple

  geographic logic” in play in many regions here. This and similar statements by the

  Special Master indicate, not what is true as a matter of “simple geographic logic,”

  but rather what the Special Master’s intent was in line-drawing—i.e., a conscious

  objective of drawing lines below 55% BVAP.

        Demographics. Both the Special Master’s motive and that motive’s direct

  and significant impact are plain from the geographic distribution of demographics

  and from the Special Master’s fine-tuned racial line-drawing.

        To begin, the Special Master’s assertion that all districts fall below 55%

  BVAP as a result of “underlying racial demography,” ECF No. 331 at 26, is wrong.

  As HB7002 illustrates, drawing districts with no attention to race whatsoever leads

  to multiple districts over 55% BVAP. The Special Master concedes that some

  districts, in fact, fall above 60% BVAP and that “DI7002 actually increased black

  voting age populations in four of the unconstitutional districts.” ECF No. 331 at 26–

  27 n.21. That is strong evidence that 55%+ BVAP districts are naturally occurring.
                                             6
Case 3:14-cv-00852-REP-AWA-BMK Document 337 Filed 01/04/19 Page 9 of 30 PageID#
                                   10916


        Bizarrely, the Special Master alleges that HB7002 comes with no evidence

  that “such a configuration was compelled by geographic or demographic factors.” Id.

  That is false. HB7002 comes supported with a sworn declaration by the map-drawer

  that he used no racial data in configuring the districts—neither to raise nor to drop

  BVAP. The Special Master cannot say that of his own plan. HB7002’s BVAP levels

  then, of necessity, resulted from geography and demographics. Moreover, HB7002’s

  BVAP levels are particularly powerful evidence because HB7002 was drawn to undo

  the line-drawing maneuvers this Court identified as manifestations of racial intent

  in the enacted plan. In other words, HB7002 as near as possible—and far nearer

  than anything else proposed—identifies the “baseline” non-racial map the Court

  impliedly used to judge the enacted plan—i.e., the districts the Court believed

  would have resulted in the absence of racial predominance. Those districts, as

  geography and demographics dictate, turn out to exceed 55% and even 60% BVAP

  in some instances. That is further proof that 55% BVAP districts are naturally

  occurring.

        The Court’s Opinion. The Court’s opinion supports that conclusion. The

  Court’s overarching factual determination was that “the 11 remaining challenged

  districts were inextricably intertwined” because, “[d]ue to their starting population

  and BVAP, some of the challenged districts were able to serve as ‘donors’ of BVAP

  and population to nearly challenged districts” and others, “faced with deficits in

  these areas, received BVAP and population from other districts in order to achieve a

  55% BVAP.” ECF No. 234 at 79. From that premise, it is not at all logical that
                                            7
Case 3:14-cv-00852-REP-AWA-BMK Document 337 Filed 01/04/19 Page 10 of 30 PageID#
                                   10917


   “redrawing” these districts in a “non-race preponderant fashion” will “necessarily

   reduce the minority population proportion within these districts.” ECF No. 323 at

   13 n.9. To the contrary, because racial predominance resulted in BVAP reductions

   in the donor districts, non-racial predominant line-drawing will likely result in

   BVAP increases in those districts as compared to their enacted-plan analogues—as

   occurs in HB7002. This is confirmed further still in the remedial proposals of all

   other remedial-phase participants who, even while admitting to the use of race to

   draw down BVAP, could not achieve BVAPs below 55% in all districts.1 Thus, the

   Court’s own opinion is powerful evidence that intensive race-based maneuvering

   was required to achieve uniform BVAP levels below 55%.

          The Line-Drawing. Perhaps the most powerful evidence of racial

   predominance is the maps themselves, which reveal just how the 55% BVAP ceiling

   dictated discrete and substantial line-drawing decisions, proving beyond cavil both

   that there was a 55% BVAP ceiling and that it had a direct and significant impact

   on district lines.




   1To be sure, Defendant-Intervenors believe race likely predominated (under the
   definition of predominance utilized in the Court’s memorandum opinion) in many or
   all of these plans as well, but the information available on those plans is not
   available because the other parties have not been forthcoming in their use of race. If
   the Court is inclined to use those plans or portions of them, it should notify the
   parties to allow further discovery into them, given that racial predominance can
   occur in ways that are not facially obvious and that the other parties admit that
   race was an important criterion in their map-drawing.
                                              8
Case 3:14-cv-00852-REP-AWA-BMK Document 337 Filed 01/04/19 Page 11 of 30 PageID#
                                   10918


         For example, on the Peninsula, the Special Master plainly placed a

   predominant weight on race in drawing at least HD92, which could only fall below

   55% BVAP with careful race-based maneuvering to split Hampton’s black

   community—in an intentional effort to dilute its voting power—resulting in odd

   configurations of both HD91 and HD92.

         The benchmark (i.e., pre-2011) version of HD92 was over 60% BVAP. ECF

   No. 234 at 59. The enacted version of HD92 was also over 60% BVAP. HB7002,

   which reconfigures HD92 to achieve the Court’s notion of how it would have been

   drawn without racial predominance, draws HD92 above 55% BVAP (55.3%). If there

   were any doubt that HD92 naturally falls above 55% BVAP, Defendant-Intervenors

   provide three more examples of how it might be configured as Exhibit A. All three

   are highly compact districts within Hampton City, and they fall, respectively, at

   58.73%, 60.28%, and 60.72% BVAP.

         The Special Master, however, manages to find perhaps the only possible

   configuration that falls below 55% BVAP. He does this by removing HD92 from the

   eastern portion of Hampton City and into the northern side of Hampton City, as

   showing in Exhibit B at 20, which identifies the portions removed from HD92 in

   red, those added in green, and those remaining the same in yellow. A racially coded

   map shows that this maneuver removed heavily black precincts and picked up

   whiter precincts. Ex. D at 11. Moreover, the Special Master splits three heavily

   black VTDs in a row, City Hall, Hampton Library, and East Hampton, to dilute

   their presence in HD92. Including them whole in HD92 would have drawn its BVAP
                                             9
Case 3:14-cv-00852-REP-AWA-BMK Document 337 Filed 01/04/19 Page 12 of 30 PageID#
                                   10919


   above 55%. Instead, the Special Master achieved a 53% BVAP. In the process, he

   split downtown Hampton and the city’s black community in two, relegating a

   significant portion of it to HD91 with a 32% BVAP—which no one can credibly

   contend affords it a meaningful opportunity to elect its preferred candidates. (For

   more on that vote-dilution problem, see below § I.B.)

         The Special Master responds, first, by contending that this district comports

   with traditional districting principles. But, of course, this is no defense: the enacted

   plan also comports with traditional districting principles, and the Supreme Court

   (and this Court on remand) found this to be no defense. Bethune-Hill v. Virginia

   State Bd. of Elections, 137 S. Ct. 788, 798 (2017). Even if the district is compact and

   contained wholly within one county or city, race will predominate if the special

   master chooses one configuration over another to achieve a 55% BVAP ceiling,

   which he plainly did when there are so may compact options wholly within

   Hampton City that exceed his 55% BVAP ceiling. Moreover, the three VTD splits—

   the enacted HD92 split no VTDs—is proof perfect of predominance. The Special

   Master calls the maps’ VTD splits a minor, “technical” problem, ECF No. 331 at 29

   n.22, but the Court rejected that argument already, calling VTD splits “strong

   evidence of racial predominance.” ECF No. 234 at 36. They are no less probative

   now than they were in the Court’s liability determination.

         Moreover, the racial predominance creates a bizarre configuration of HD91,

   which is contiguous only by a massive body of water that is unconnected by a



                                              10
Case 3:14-cv-00852-REP-AWA-BMK Document 337 Filed 01/04/19 Page 13 of 30 PageID#
                                   10920


   bridge.2 Ex. B at 19. The Special Master responds that this configuration comports

   with traditional districting principles because contiguity by water is technically

   valid. Defendant-Intervenors made that argument too, and they lost, ECF No. 234

   at 234 at 65 (finding it probative that “[t]he westward extension [of HD80] also

   added an additional water crossing to the district” and calling this “oddly shaped”);

   id. at 68 (similar holding in HD89). With all due respect to the Special Master, he

   deserves no special treatment. Moreover, the question is not whether HD91 is

   technically compliant with traditional districting principles, which are “malleable,”

   Bethune-Hill, 137 S. Ct. at 799, but whether race predominated over traditional

   districting principles. See id. at 53 n.39 (“the attainment of a traditional districting

   principle…can co-exist with the predominant use of race”). As the enacted plan and

   numerous alternatives reveal, there are plainly better ways to draw HD91, and the

   Special Master chose a manifestly worse way because those better ways resulted in

   an HD92 above 55% BVAP. Consequently, race predominated.

         Further evidence of racial sorting is manifest in the Special Master’s

   proposed reconfigurations of HD63. A comparison of HD63 as proposed in HB7002

   with the Special Master’s proposed “Petersburg 2” version illustrates the difference

   between racial sorting to achieve a 55% BVAP ceiling and race-neutral




   2The Special Master’s maneuvers on the Peninsula also create a bizarre
   configuration of HD94. See Ex. C. at 22.
                                              11
Case 3:14-cv-00852-REP-AWA-BMK Document 337 Filed 01/04/19 Page 14 of 30 PageID#
                                   10921


   redistricting.3 Exhibit C shows the differences, with the yellow portion showing

   territory in both proposals, the green portion showing territory unique to

   Petersburg 2, and the red portion showing territory unique to HB7002’s proposal.

   As shown, the cores of the two districts are markedly similar: both HB7002 and the

   Petersburg 2 place all of Dinwiddie County and all of Petersburg City in HD63.

   HB7002, however, proposes a district above 55% BVAP, while Petersburg 2

   proposes a district at 47% BVAP. The difference is that HB7002 places VTDs

   Matoaca, Ettrick, and all of Winfrees Store in HD63 and they are heavily black

   VTDs contiguous with Petersburg City and contain residents who belong to the

   Petersburg City black community. Petersburg 2, however, proposes that

   Winterpock, and Cosby VTDs be drawn into HD63, which takes the district up the

   Appomattox River in a contorted fashion, rendering the district far less compact

   than HB7002 recommends.

         Moreover, Petersburg 2 splits the Winfrees Store VTD, cleaving the side with

   more black residents off from the side with more white residents. The proposal does

   this with remarkable racial precision, following the racial housing pattern with

   near perfection and excluding the black portion from HD63. This is shown below




   3Notably, Petersburg 2 is preferred by Plaintiffs, the NAACP, the Princeton
   Gerrymandering Project and suggested by the Special Master as a consensus option.
   ECF No. 331 at 6.
                                            12
Case 3:14-cv-00852-REP-AWA-BMK Document 337 Filed 01/04/19 Page 15 of 30 PageID#
                                   10922


   with HD63 to the West of the bold black line and non-challenged district 66 to the

   East:




   Ex. D at 1a. And Petersburg 2 omits Matoaca and Ettrick from HD63, thereby

   taking these two VTDs out of a district they have belonged to since at least 2001.

   See IEX19 at 125–26 (showing configurations of HD63 that include Matoaca and

   Ettrick). These VTDs make far more sense to include with contiguous Petersburg

   VTDs than with VTDs in Chesterfield County, which is demographically and

   geographically different. In short, the Special Master’s odd configuration achieves a

   BVAP below 55% by subordinating traditional principles to race.

                                            13
Case 3:14-cv-00852-REP-AWA-BMK Document 337 Filed 01/04/19 Page 16 of 30 PageID#
                                   10923


            The Special Master’s other proposed configuration of HD63, Petersburg 1a,

   fares no better. It too proposes the odd configuration north of the Appomattox River.

   Drawing it south of the Appomattox River would render the district far more

   compact, but that would draw the district into heavier black VTDs, see Ex. D at 1,

   whereas the Special Master’s proposal draws the district into whiter areas to the

   north, thereby sacrificing the district’s compactness to racial concerns. The proposal

   achieves a BVAP of 51%, below the 55% ceiling. Worse, the Special Master proposes

   to maintain the line between HD63 and HD75, which the Court expressly criticized

   in its opinion.

            The Special Master may believe that drawing the district to avoid Amelia

   County immunizes his district from a claim of predominance, but that, again, is the

   argument the Supreme Court rejected. The question is whether the racial motive

   predominated, regardless of whether some non-racial goal was also accomplished.

   For the same reason, the Special Master’s contention that race could not have

   predominated because he maintained adherence to political-subdivision lines in

   some cases, ECF No. 331 at 47 n.23, also fails: that is just another rendition of the

   argument the Supreme Court rejected. What matters is the stark pattern of racial

   sorting, as the Special Master in two separate configurations proposes careful

   maneuvers to draw HD63 around predominantly black areas and into

   predominantly white areas.4




   4   These race-based efforts also result in an odd configuration of HD66. Ex. B at 3.
                                                14
Case 3:14-cv-00852-REP-AWA-BMK Document 337 Filed 01/04/19 Page 17 of 30 PageID#
                                   10924


         The Special Master’s proposed reconfiguration of Richmond further shows

   racial predominance. HB7002 demonstrates that multiple districts in Richmond,

   drawn with zero attention to race and for the purpose of achieving the

   configurations the Court believed would exist without racial predominance, fall

   naturally above 55% BVAP: HD69 (54.4% BVAP), HD70 (61.8% BVAP), and HD71

   (56.4% BVAP). If there were any doubt that compact districts in this region

   naturally fall above 55% BVAP, Defendant-Intervenors in Exhibit E show yet

   another configuration, in which HD69 (59.29% BVAP), HD 71 (57.19%) and HD74

   (62.45% BVAP), all exceed 55% BVAP. These demographics are illustrated further

   in the Special Master’s Richmond proposals, in which three districts barely skate

   under the 55% BVAP ceiling: HD70 (54.38% BVAP), HD71 (54.45% BVAP), and

   HD74 (54.37% BVAP). The Special Master’s plans’ remarkable ability to be a tad

   under 55% BVAP in each case is yet more evidence of racial predominance.

         This racial fine-tuning was no accident. The Special Master’s proposal treats

   the Richmond-area districts as a system, working white VAP into the system

   through HD70, which picks up white Richmond exurban areas in Chesterfield

   County, allowing it to trade territory with HD69, HD71, and HD74 to drop their

   BVAPs as well. For example, the Special Master proposes that overwhelmingly

   black VTDs near the James River be traded from HD69 to HD71, that VTDs 812

   and 814 be traded from HD70 to HD69, and that VTDs 701 and 702 be traded from

   HD71 and HD70. Ex B at 4–6, 8. That trading between the challenged districts does

   little to nothing by way of improving them from the enacted districts under
                                           15
Case 3:14-cv-00852-REP-AWA-BMK Document 337 Filed 01/04/19 Page 18 of 30 PageID#
                                   10925


   traditional criteria, and it does (as discussed below) very little to address the

   Court’s criticisms of the enacted districts. These maneuvers all allow the proposed

   remedial districts to remain under, albeit slightly under, 55% BVAP.

         Similar maneuvering is evidenced in HD74, which sees changes to its

   northwest edges in highly populated regions that show a remarkable ability to carve

   out black population to the extent needed to drop the district below 55% (it lands at

   54.37%). Although the Special Master claims this rendered the lines more regular

   under traditional criteria, the northern “mouth” he drew on HD74 belies that claim.

   See Ex. Ex. B at 8. There appears to be no reason not to include the Greenwood VTD

   in HD74, except that the VTD contains a black neighborhood that would have

   increased BVAP in HD74 over 55%. See Ex. D at 5. Hence, by carving out

   Greenwood, the Special Master created a contortion for predominantly racial

   reasons.

         Finally, there is overwhelming evidence of predominance in Norfolk, where

   any naturally drawn configuration will result in at least some 55% BVAP districts,

   as shown by HB7002 and additional compact configurations of the region. Ex. E at

   4. Bringing four districts in the enacted plan from above to below 55% BVAP was no

   easy feat. As in Hampton, the Special Master appears to have accomplished this by

   cracking black communities between his remedial districts and also between

   remedial districts and surrounding districts. In version “1a,” HD90 splits a black

   community on its eastern border with HD83 and a black community on its western

   border with HD89. Ex. D at 10. HD89 splits a black community on its southern
                                              16
Case 3:14-cv-00852-REP-AWA-BMK Document 337 Filed 01/04/19 Page 19 of 30 PageID#
                                   10926


   border with HD77 and carefully drops black communities to its northeast, which the

   enacted plan contained. Ex. D at 9. HD80 splits several black neighborhoods with

   HD81. Ex. D at 8. HD77 picks up substantial white territory to the southwest and

   drops core territory elsewhere trading black neighborhoods for white at every turn.

   Ex. D at 7. These configuration result in bizarre neighboring districts. See, e.g., Ex.

   B at 12–18. Race predominated.

         B.     Vote Dilution
         The Special Master’s remedial approach raises an additional significant

   problem because it satisfies all the elements of an intentional vote-dilution

   violation. This injects a new racial problem into this case because even Plaintiffs

   have never alleged that the General Assembly acted in 2011 with a motive to dilute

   minority voting strength; they only alleged a violation of the “analytically distinct”

   claim of unjustified racial predominance by a good-faith effort at compliance with

   the Voting Rights Act. Shaw v. Reno, 509 U.S. 630, 652 (1993). But, by targeting

   black communities and intentionally cracking them between districts, the Special

   Master’s approach intentionally placed black voters in districts where no one can

   credibly claim they will be able to elect their preferred candidates.

         If a state actor redistricts by intentionally “minimizing, cancelling out or

   diluting the voting strength of racial elements in the voting population,” it violates

   the Fourteenth and Fifteenth Amendments and the Voting Rights Act. Rogers v.

   Lodge, 458 U.S. 613, 617 (1982); see also Reno v. Bossier Parish School Bd., 520 U.S.

   471, 481–482 (1997); Bartlett v. Strickland, 556 U.S. 1, 24 (2009). Notably, the

                                             17
Case 3:14-cv-00852-REP-AWA-BMK Document 337 Filed 01/04/19 Page 20 of 30 PageID#
                                   10927


   “intent” standard for such a claim is not the demanding “predominance” test

   applicable in “Shaw” cases, but rather the lower substantial-factor test applicable

   under ordinary racial discrimination law. See id. at 617–18 (applying the standard

   of Washington v. Davis, 426 U.S. 229 (1976) and Arlington Heights v. Metropolitan

   Housing Dev. Corp., 429 U.S. 252 (1977), to a vote-dilution claim).

         There appear to be instances of intentional vote dilution here. HD92 is a

   prime example: the Special Master proposes that a section of the black community

   in Hampton be carved out of an undisputedly performing majority-minority district

   (HD92) and into its neighbor (HD91) with BVAP of about 32% BVAP. ECF No. 323

   at 87. No one could credibly claim that this group will be able to elect its preferred

   candidates in a 32% BVAP district. And, although unintentionally moving this

   community as an incident of non-racial goals would only be unlawful if VRA

   “effects-test” preconditions were shown, the Special Master almost certainly made

   this move intentionally, as shown above, to avoid including (what he regarded as)

   too many black voters in HD92. That is intentional racial vote dilution. And that is

   so even if the Special Master did not make this choice for “predominantly” racial

   reasons; as noted above, that he chose to carve this community out of a performing

   district and submerge it in an overwhelmingly white district with racial fine-tuning

   as a substantial motivating factor qualifies as intentional vote dilution.

         To be sure, Defendant-Intervenors do not suggest that the Special Master has

   made this choice out of racial animus—nor need they make that allegation. The

   intent standard is satisfied simply because the choice was made “‘because of,’ not
                                             18
Case 3:14-cv-00852-REP-AWA-BMK Document 337 Filed 01/04/19 Page 21 of 30 PageID#
                                   10928


   merely ‘in spite of,’ its adverse effects.” Personnel Administrator of Mass. v. Feeney,

   442 U.S. 256, 279 (1979). There is no required element of “race-based hatred.” N.C.

   State Conference of NAACP v. McCrory, 831 F.3d 204, 222 (4th Cir. 2016); see also

   Crawford v. Marion Cty. Election Bd., 553 U.S. 181, 189 (2008) (explaining that

   “invidious” means simply “irrelevant to the voter’s qualification,” as race always is).

   The Special Master certainly may believe placing a section of Hampton’s black

   community in an overwhelmingly white district is to their benefit (or, more likely,

   some abstract benefit). The problem, however, is that he did so on purpose and the

   Fourteenth and Fifteenth Amendments and the Voting Rights Act regard

   purposefully submerging racial minorities into majority-white districts as dilution.

         And what is true of HD92 is true across the board. In every instance, the

   Special Master believes drawing BVAP, intentionally or incidentally, over 55%

   makes it too easy for the minority community to elect its preferred candidates, so he

   intentionally decreases BVAP, not to create additional minority-opportunity

   districts—which he admits he did not do and lacks the evidence to support—but to

   submerge black voters into majority-white districts, often overwhelmingly so.

   Setting aside the policy question of whether that is “good government”

   redistricting—and there is good reason to disagree with the approach as a matter of

   policy—the approach amounts to intentional vote dilution because the law does not

   assume minority voters are better off being outvoted by the majority.




                                             19
Case 3:14-cv-00852-REP-AWA-BMK Document 337 Filed 01/04/19 Page 22 of 30 PageID#
                                   10929


   II.   Racial Narrow Tailoring
         As explained in Defendant-Intervenor’s initial set of objections, the Special

   Master’s avowed use of race in constructing his proposed remedial districts raises

   more questions than it answers, and the Special Master does practically nothing to

   answer them.

         The Special Master responds simply that “some use of racial data” occurred

   to ensure that districts “did not inadvertently result in violation of Section 2 of the

   Voting Rights Act in the way they were reconfigured.” ECF No. 331 at 21. For

   starters, as shown above, there is overwhelming evidence that the Special Master

   did more than employ “some use of racial data”; he employed a BVAP ceiling and

   manipulated district lines throughout his proposals to avoid transgressing that

   hard and fast rule, at the expense of traditional districting criteria and the voting

   power of numerous black communities now submerged in majority-white districts.

         What’s more, the Special Master fails to explain what exactly he did to

   comply with Section 2. Where were race-based adjustments required? Why were

   they required? What precisely was adjusted? To what extent? What data supported

   the adjustments?

         The Special Master’s citation to Section 2 adds no clarity, only further

   questions. In claiming a need to use race under Section 2, the Special Master

   ignores that he drew most of his remedial districts below 50% BVAP—some as low

   as 40% BVAP. Race-based maneuvers below 50% BVAP cannot be justified under

   Section 2 because Section 2 incorporates a “majority-minority rule,” requiring race-

                                              20
Case 3:14-cv-00852-REP-AWA-BMK Document 337 Filed 01/04/19 Page 23 of 30 PageID#
                                   10930


   based districting only to achieve a configuration above—not below—50% BVAP.

   Bartlett v. Strickland, 556 U.S. 1, 18 (2009).5 So, while it might make sense for a

   map-drawer to cite Section 2 as the basis for choosing to adjust a district from below

   to above 50% BVAP, the Special Master cannot credibly claim to have needed race

   to adjust lines below 50% BVAP, such as in the Special Master’s proposed districts

   HD95 (47% BVAP), HD77 (40% BVAP), HD90 (41% BVAP).

         Furthermore, Defendant-Intervenors explained in their initial set of

   objections that nothing in Section 2 would justify a BVAP ceiling; if “packing” were

   the concern, race would be used to draw a high-level BVAP district into two districts

   both exceeding 50% BVAP: that is how packing is avoided. The Special Master did

   not do that in any instance, and he has no response to this argument.

         The Special Master ignores Bartlett v. Strickland in making the remarkable

   claim that his districts qualify as “opportunity to elect districts.” ECF No. 331 at 23.

   The Special Master does very little to support this assertion. Whatever support it

   may find conflicts with the Supreme Court’s approach to the subject, which defines

   districts by the actual ability they afford in raw numbers. According to its

   precedent, an opportunity district is one where the minority group “is sufficiently

   large and geographically compact to constitute a majority in a single-member

   district.” Bartlett, 556 U.S. at 12 (quotations omitted) (emphasis added). That, in




   5Legislatures, to be clear, might retain the prerogative to use race to draw districts
   below 50% BVAP “as a matter of legislative choice or discretion.” Bartlett v, 556
   U.S. at 23. But the Special Master exercises no “legislative choice or discretion.”
                                             21
Case 3:14-cv-00852-REP-AWA-BMK Document 337 Filed 01/04/19 Page 24 of 30 PageID#
                                   10931


   turn, means a district at or above 50% of the minority “voting population.” Anything

   less than that is not a minority-opportunity district; as the Court explained, in a

   district at 39% BVAP, “African–Americans standing alone have no better or worse

   opportunity to elect a candidate than does any other group of voters with the same

   relative voting strength.” Id. at 14.

         The Special Master appears to be referring to vague notions of crossover

   voting, but Section 2 does not require crossover districts because “[t]here is a

   difference between a racial minority group’s ‘own choice’ and the choice made by a

   coalition.” Id. at 15. The districts between 40% and 50% BVAP that the Special

   Master calls “opportunity” districts are, by definition, not districts in which the

   black community can exercise its “own choice.” They are districts in which the black

   community is dependent on white voters to achieve effective voting power. However

   the Special Master regards these districts, his assertions are contrary to both law

   and common sense. This, in turn, leaves Virginia vulnerable to a Section 2 cause of

   action.

         To be sure, the evidence on the record does not suffice to justify intentionally

   creating 50% BVAP districts, see Cooper v. Harris, 137 S. Ct. 1455, 1470 (2017),

   which is why Defendant-Intervenors are proposing a race-blind plan. But neither is

   there record evidence or, more importantly, legal justification for race-based

   maneuvers below 50% BVAP. The law in this area—at least if the Court’s decision

   stands on appeal—is now clear: race may be used to draw 50%+ minority VAP

   districts where a strong basis in evidence exists to show such districts are required
                                              22
Case 3:14-cv-00852-REP-AWA-BMK Document 337 Filed 01/04/19 Page 25 of 30 PageID#
                                   10932


   under Section 2. Otherwise, a map-drawer who uses race enters a minefield in a

   big-box truck. That is what the Special Master has done, and his use of race is

   nowhere close to narrowly tailored.

   III.   Remedying the Violation
          As explained in Defendant-Intervenors’ first set of objections, the Special

   Master’s remedial districts are under-inclusive because they carry forward many

   lines the Court criticized as manifesting unjustified racial intent. Defendant-

   Intervenors can now provide an approximate quantification of these omissions.

   Exhibit F shows the Court’s criticisms of district lines and breaks them down, for

   the sake of convenience, into 111 specific instances of race-based line-drawing. The

   Special Master proposes to remedy only between 54 to 58 of those. In other words,

   the Special Master proposes to carry forward half of the racially predominant lines.

   By comparison, HB7002 proposes to remedy 87 of the 111 race-based maneuvers.

          This is not a mere technicality. The Special Master’s districts maintain many

   of the focal points of the Court’s basis for invalidating the 2011 districts. For

   example, the Court was concerned that the water bridge in HD80 was created for

   racial reasons, and the Special Master proposes that this bridge be kept. The Court

   criticized VTD 410 as being improperly split in HD69, implementing racial motive,

   but the Special Master’s proposals maintain the exact same split. The Court

   criticized the General Assembly for changing HD70, which was not underpopulated,

   but the Special Master changes nearly half the district, maintaining many portions

   the Court found suspect. The Court criticized a narrow appendage in HD95, which

                                              23
Case 3:14-cv-00852-REP-AWA-BMK Document 337 Filed 01/04/19 Page 26 of 30 PageID#
                                   10933


   allowed the district to “donate” BVAP to HD92, but the Special Master proposes

   that this configuration remain exactly as it was in the enacted districts.

          The list of un-changed instances of predominance is long and need not be

   recited in full here. The Special Master responds somewhat obliquely with the claim

   that the various criticisms of his work run in competing directions, implying that

   they somehow cancel each other out. See ECF No. 331 at 46. Hardly. They prove

   just how off-base is approach is. His map incorporates what the Court concluded

   was improper racial intent and adds to it the Special Master’s own racial intent.

   This compounds the predominance; it does not cancel it out. And the fact that he

   does so in a way to harm minority voting strength adds actual, real-world injury to

   this insult.

          The Special Master also contends that he remedied the violations because he

   followed traditional districting principles. But that means very little under the

   (new) legal regime. The 2011 districts also followed traditional districting criteria,

   which is why Plaintiffs had to appeal to obtain a ruling that following traditional

   districting criteria is not a defense to a claim of racial gerrymandering. Following

   somewhat different criteria to achieve different policy goals with overwhelming

   racial intent to achieve different racial goals remedies nothing.

   IV.    Gratuitous Imposition of Redistricting Criteria Not Used by the
          Legislature
          As Defendant-Intervenors explained in their initial objections, the Special

   Master’s approach is further problematic insofar as it changes surrounding districts


                                             24
Case 3:14-cv-00852-REP-AWA-BMK Document 337 Filed 01/04/19 Page 27 of 30 PageID#
                                   10934


   in unnecessary ways and exercises policy judgments properly left to the legislature.

   Defendant-Intervenors can now articulate these problems in greater detail.

         The Special Master’s proposals are odd in that, on average, they change non-

   challenged districts more than they change challenged districts. In other words,

   they do more to alter districts not enjoined by the Court than they change districts

   the Court has enjoined. The Special Master on average altered challenged districts

   by 31.21% (or 24,809 residents) and non-challenged districts by over 33.53% (or

   26,743 residents). Exhibit G. By comparison, HB7002 alters challenged districts

   considerably more than non-challenged districts and at substantially lower rates

   than the Special Master: altering challenged districts by, on average, 23.17% (or

   18,501 residents) and non-challenged by 18.06% (or 14,402 residents). Dkt. 304-5.

         The Special Master responds that “the need to redraw a constitutional map

   takes precedence over the maintenance of existing district lines,” ECF No. 331 at

   33, but he fails to explain why doing so requires more changes in surrounding

   districts than in districts found to be unlawful. His Second Addendum, however,

   reveals the answer: he believes his task is to draw districts according to “good

   government criteria.” ECF No. 331 at 33. That is not legally correct. His task was to

   draw districts that most closely approximating the enacted plan consistent with

   remedying the constitutional violation. Upham v. Seamon, 456 U.S. 37, 42 (1982);

   White v. Weiser, 412 U.S. 783, 795 (1973) (quotations omitted). Neither the Special

   Master nor the Court possesses power to effectuate “policy judgments.” Perry v.

   Perez, 565 U.S. 388, 393 (2012).
                                             25
Case 3:14-cv-00852-REP-AWA-BMK Document 337 Filed 01/04/19 Page 28 of 30 PageID#
                                   10935


          This avowed belief that the Special Master has power to redraw districts

   simply to comport with his own redistricting ideals apparently leads to his

   remarkable argument that it is “irrelevant” that HB7002 moves fewer people than

   every single permutation he proposes. ECF No. 331 at 33. To the contrary, the plan

   that both (1) remedies the violation and (2) moves the fewest constituents must be

   adopted by the Court. White, 412 U.S. at 795. Because HB7002 targets the actual

   incidents of racial predominance the Court identified, it succeeds on point (1). So

   the fact that it is more narrowly tailored in effectuating a remedy is not

   “irrelevant”; it is sufficient to satisfy point (2) ahead of the Special Master’s

   proposals. That is dispositive in HB7002’s favor.

                                       CONCLUSION
          The Court should not adopt any set of districts proposed by the Special

   Master. It should, first of all, stay remedial proceedings entirely. If it does not, it

   should implement HB7002 or order further map-drawing efforts to remedy the

   violations it believes exist in a manner that is actually tailored to that purpose.




                                               26
Case 3:14-cv-00852-REP-AWA-BMK Document 337 Filed 01/04/19 Page 29 of 30 PageID#
                                   10936


   Dated: January 4, 2019            Respectfully Submitted,

                                     /s/ Katherine L. McKnight
                                     Katherine L. McKnight (VSB No. 81482)
                                     Richard B. Raile (VSB No. 84340)
                                     E. Mark Braden (pro hac vice)
                                     BAKER & HOSTETLER LLP
                                     1050 Connecticut Ave NW, Suite 1100
                                     Washington, DC 20036
                                     Tel: (202) 861-1500
                                     Fax: (202) 861-1783
                                     kmcknight@bakerlaw.com
                                     rraile@bakerlaw.com
                                     mbraden@bakerlaw.com

                                     Attorneys for the Virginia House of Delegates
                                     and Virginia House of Delegates Speaker M.
                                     Kirkland Cox




                                       27
Case 3:14-cv-00852-REP-AWA-BMK Document 337 Filed 01/04/19 Page 30 of 30 PageID#
                                   10937


                              CERTIFICATE OF SERVICE
         I hereby certify that on this 4th day of January, 2019, a copy of the foregoing

   was filed and served on all counsel of record pursuant to the Court’s electronic filing

   procedures using the Court’s CM/ECF system.



                                           /s/ Katherine L. McKnight
                                           Katherine L. McKnight (VSB No. 81482)
                                           Richard B. Raile (VSB No. 84340)
                                           E. Mark Braden (pro hac vice)
                                           BAKER & HOSTETLER LLP
                                           1050 Connecticut Ave NW, Suite 1100
                                           Washington, DC 20036
                                           Tel: (202) 861-1500
                                           Fax: (202) 861-1783
                                           kmcknight@bakerlaw.com
                                           rraile@bakerlaw.com
                                           mbraden@bakerlaw.com

                                           Attorneys for the Virginia House of Delegates
                                           and Virginia House of Delegates Speaker M.
                                           Kirkland Cox
